NONPRECEDENTIAL DISPOSITION
                               To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                        Argued July 7, 2010
                                       Decided July 28, 2010      

                                             Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 09‐3897

CLARK ABBOTT,                                       Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Central District of Illinois.

       v.                                           No. 08‐2177

MICHAEL J. ASTRUE,                                  David G. Bernthal,
Commissioner of Social Security,                    Magistrate Judge.
    Defendant‐Appellee.

                                           O R D E R

        Clark Abbott, born in 1947, filed his second application for Social Security disability
benefits, claiming that heart disease, high blood pressure, and arthritis in his knee left him
unable to work by the end of 2004, his last date insured.  The administrative law judge
determined that Abbott was not disabled because, he found, Abbott had acquired skills
from his past work that he could transfer to a new job within his residual functional
capacity.  That ruling forms the heart of this appeal: Abbott argues that the ALJ erred in
finding that he had transferable skills.  Because the ALJ did not make the required findings
of fact about what skills Abbott had acquired or how they would transfer to another
position, we remand to the agency for further findings of fact.
No. 09‐3897                                                                               Page 2


                                        I.  Background

        Abbott suffers from numerous ailments, including an arthritic knee, heart disease,
high blood pressure, high cholesterol, peripheral vascular disease, and kidney disease.  He
had knee surgery in 1991 following an injury to his arthritic knee, and afterwards he
reported continued swelling and pain.  By 2005 a doctor recommended a total knee
replacement, which Abbott underwent the following year.  Adding to his health problems,
he had multiple heart attacks, two in 1998 and another in 2004 that led to a triple bypass. 
Additionally, his high blood pressure and high cholesterol contributed to his peripheral
vascular disease, which narrowed the arteries leading to his legs and to one kidney, causing
poor renal function, blue‐colored feet, and toenail loss.  In his disability application, Abbott
claimed that these conditions prevented him from walking or standing for more than 10 to
20 minutes before having to rest.  He also said that he could not sit for more than two hours
at a time because his knee would start to throb.

         In advance of his hearing before the ALJ, Abbott (who was represented by counsel)
submitted a brief arguing that he should be found disabled as a direct application of the
Medical‐Vocational Guidelines (“the grids”).  See 20 C.F.R. Pt. 404, Subpt. P, App. 2.  The
grids reflect the Social Security Administration’s determination that certain combinations of
age, education, work experience, and exertional limitations direct a finding of either
disabled or not disabled at step five of the disability analysis.  20 C.F.R. § 404.1569; id. Pt.
404, Subpt. P. App. 2 § 200.00(a); see Haynes v. Barnhart, 416 F.3d 621, 627‐30 (7th Cir. 2005). 
Abbott rested his hopes on Rule 201.06 of the grids, a rule affecting claimants 55 years or
older who are limited to sedentary work and whose education does not provide them with
the ability for skilled work.  That rule directs a finding of disabled if a claimant acquired no
skills from his past work that would transfer easily to another skilled or semiskilled job.  If,
however, the Commissioner proved that the claimant had transferable skills, he would not
be deemed disabled.

        Abbott detailed his past work experience in his 2000 and 2004 disability applications. 
He explained that he had held several positions at a special education school from 1985 to
1999.  He started as a “job coach,” but in 1991 he switched to the position of “teacher’s
aide,” which he held only for a few months until he injured his knee while restraining a
student.  After the injury Abbott could no longer restrain students, and so the school created
for him the position of “transporter,” which, he explained, consisted of driving students to
their jobs and classes.  He performed these duties from 1992 until he lost his job in 1999, and
did not work again.
No. 09‐3897                                                                             Page 3

        At the hearing a conflict developed between Abbott and the vocational expert (“VE”)
about the nature of Abbott’s past work.  The VE attributed to Abbott more responsibilities
that would lead to transferable skills than Abbott reported having.  For example, Abbott
testified that as a teacher’s aide, he would monitor the students to make sure that they
behaved but was not involved in any teaching activities.  The VE, on the other hand,
testified that based on his general understanding of what a teacher’s aide did, Abbott would
have helped the teachers implement their lesson plans and would have learned how to deal
with students with emotional problems.  Abbott also testified that as a job coach, he would
accompany students to their jobs and monitor them to ensure that they did not misbehave,
but that he did not place students at jobsites, evaluate their performances, or train them
except for an occasional demonstration of simple tasks, like how to mop.  The VE, however,
believed that Abbott gained experience training students with behavioral or emotional
problems on how to do their jobs and would interact with employers to evaluate a student’s
performance and create work goals.  The VE stated that his testimony was based on his
personal knowledge of the job‐coach position at the school where Abbott had worked, as
reflected in the grant proposal when the program was created, and through past work he
had done with other job coaches at the school when he worked in the mental health field.

        The VE then testified that Abbott’s acquired skills would be directly transferable to
the job of caseworker.  That job, the VE added, was performed at the sedentary level and
could accommodate the additional restrictions identified by the ALJ in his hypothetical
questions.  But if Abbott’s job tasks were as narrow as he described them, the VE said,
Abbott would have no transferable skills.  

       To bolster his testimony about his limited job duties, after the hearing Abbott
submitted an affidavit from the teacher in whose classroom his desk was located when he
was a transporter.  The teacher asserted that Abbott would help monitor student behavior
when he was not driving, but that he was not involved in any academic work.  The teacher
did not know what Abbott did as a job coach.

        The ALJ concluded that Abbott was not disabled by the end of 2004, his date last
insured.  Following the familiar five‐step analysis, see 20 C.F.R. § 404.1520(a)(4), the ALJ
found that Abbott had not performed substantial gainful activity from the alleged onset
date (step one), and he identified coronary artery disease and arthritis of the left knee as
impairments that were severe (step two) but did not meet or equal a listed impairment (step
three).  The ALJ then turned to Abbott’s residual functional capacity (“RFC”) and concluded
that Abbott could still perform sedentary work with additional restrictions to accommodate
his medical impairments.  Based on these restrictions, the ALJ determined that Abbott could
not perform his past work as either a job coach or a teacher’s aide (step four).  The ALJ then
proceeded to step five, at which the Commissioner bore the burden to prove that Abbott
No. 09‐3897                                                                             Page 4

could perform other jobs, which, because of the grids, were limited to skilled sedentary
work that could accommodate his additional restrictions and that utilized his acquired
work skills.  

        At step five, the ALJ found that as a job coach Abbott had acquired skills that would
transfer to the job of caseworker with no adaptation.  The ALJ did not list the specific skills
associated with the job‐coach position, however, stating only that “[t]he vocational expert
testified that the claimant’s past relevant work as job coach was skilled and that the
claimant had transferable work skills.”  The ALJ acknowledged that Abbott’s testimony at
the hearing contradicted the VE’s understanding of the skilled nature of his work as a job
coach, but the ALJ discounted Abbott’s testimony because of his “major memory deficits” at
the time of the hearing.  The ALJ also found that the teacher’s affidavit did not address
Abbott’s duties as a job coach and therefore did not affect the analysis.

        The Appeals Council denied review, making the ALJ’s decision the final decision of
the Commissioner.  20 C.F.R. § 404.981.  Abbott sought review of the denial of benefits in
the district court, and a magistrate judge proceeding by consent affirmed the decision. 

                                         II. Analysis

                             A.  Transferability of Work Skills

       Abbott devotes most of his brief on appeal to challenging the ALJ’s determination
that he had acquired work skills that were transferable to the job of caseworker with no
adaptation.  He argues that the ALJ erred by crediting the VE’s description of his job duties
over his.  His own testimony, Abbott contends, demonstrates that he did not acquire any
transferable skills as a job coach.  Alternatively, Abbott argues that even if he did acquire
some skills, they did not transfer to a caseworker position.

        Abbott’s argument, however, misses a key point that itself requires a remand: the
ALJ did not identify the specific skills Abbott had acquired as a job coach, let alone explain
how those skills would transfer to the caseworker position.  By omitting his reasoning on
these points, the ALJ provided no basis upon which we can conduct our review and,
furthermore, violated a directive found in Social Security Ruling 82‐41.  When
transferability is material to the outcome, S.S.R. 82‐41 requires an ALJ “to make certain
findings of fact and include them in the written decision.”  Those findings of fact include
“the acquired work skills” and the “specific occupations to which the acquired work skills
are transferable.”  S.S.R. 82‐41(6).  Relying on S.S.R. 82‐41, courts have vacated judgments in
disability cases in which the ALJ failed to identify the claimant’s acquired work skills or to
make specific findings about the transferability of skills and those findings were material to
No. 09‐3897                                                                              Page 5

the outcome.  See Key v. Sullivan, 925 F.2d 1056, 1062‐63 (7th Cir. 1991)1; Bray v. Comm’r of
Soc. Sec. Admin., 554 F.3d 1219, 1223‐26 (9th Cir. 2009); Draegert v. Barhnart, 311 F.3d 468,
472‐77 (2d Cir. 2002); Dikeman v. Halter, 245 F.3d 1182, 1184‐88 (10th Cir. 2001).  But see
Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548‐50 (6th Cir. 2004) (requiring ALJ to make
specific findings of fact about transferable skills only if ALJ relied solely on the Medical‐
Vocational Guidelines without resort to outside expert).  The transferability of skills is a
determination entrusted to the ALJ, not the VE, see S.S.R. 82‐41(a)(3); Bray, 554 F.3d at 1225,
and we review the actual reasons given by the ALJ without speculating about what the ALJ
might have considered, see Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009).  Therefore, we
remand the case so that the ALJ can identify Abbott’s acquired work skills and explain why
he would need to make “very little, if any, vocational adjustment” to a different job.  20
C.F.R. § 404.1568(d)(4).

        One of Abbott’s arguments on appeal demonstrates why the ALJ’s findings of fact
are necessary.  Abbott notes that because of his advanced age and limitation to sedentary
work, the ALJ must consider whether the work required of a caseworker is so similar to the
work of a job coach that he “would need to make very little, if any, vocational adjustment
required in terms of tools, work processes, work settings, or the industry.”  20 C.F.R.
§ 404.1568(d)(4); see S.S.R. 82‐41(4)(c) (defining very little adjustment as being able “to
perform these other identified jobs at a high degree of proficiency with a minimal amount of
job orientation”).  Abbott proceeds to argue that the caseworker position is more complex
than the job‐coach position, as evidenced by the higher “Reasoning Development” level
listed in the Dictionary of Occupational Titles (“DOT”), and requires a larger underlying
base of knowledge.  These factors, he continues, mean that he would have to make
significant vocational adjustments as a caseworker.  But because the ALJ did not give his
reasons for concluding that Abbott would have to make very little adjustment, it is
impossible to tell whether the ALJ considered the different job requirements or how he
resolved the issue.

              B.  Role of Memory Deficits in Discounting Abbott’s Testimony

       Abbott also objects to another aspect of the ALJ’s decision regarding the
transferability‐of‐skills analysis: the ALJ discounted Abbott’s hearing testimony about his
past work based solely on “memory deficits.”  Abbott does not dispute suffering some
short‐term memory loss, but he insists that this does not affect his long‐term memory or his


       1
       The Key decision relied on Social Security Ruling 82‐41 without citing to it explicitly. 
The decision quotes directly from the ruling but mistakenly attributes it to S.S.R. 1982,
which does not exist.  See 925 F.2d at 1062.
No. 09‐3897                                                                             Page 6

account of his past work.  He notes that his hearing testimony is corroborated by his written
accounts of his past work, and those accounts go back to 2000, predating his memory
impairments.

       Although we review credibility findings deferentially, upholding all but patently
wrong conclusions, Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009), the ALJ’s credibility
findings must be reasoned and supported by the record, Schaaf v. Astrue, 602 F.3d 869, 875
(7th Cir. 2010).  Here, the record amply supports that Abbott suffers from short‐term
memory loss but is silent regarding any effects on his long‐term memory.  The ALJ did not
support his finding of long‐term memory deficits with any examples from the hearing or
the record, nor did he discuss how Abbott’s history of consistent statements about the
teacher’s aide and transporter positions affected his assessment of Abbott’s memory.  It is
true that Abbott did not describe his job‐coach position in his applications (focusing instead
on the more recent positions), but if he could accurately describe the later positions, the ALJ
should have addressed why Abbott’s recollection of his duties as a job coach would be
different.

                            C.  DOT Classification of Job Coach

        Abbott’s remaining argument about his work history concerns the classification of
job coach in the DOT.  He argues that the VE’s testimony is unreliable because he based his
classification of the job‐coach position on a nonexistent DOT entry.  The VE classified the
job‐coach position as an “Employment Training Specialist,” DOT Code 094.224‐022, but,
Abbott says, no such listing appears in the DOT.  According to Abbott, this omission casts
doubt on the VE’s reliability.

        This is an issue that can be resolved on remand.  According to the Commissioner’s
brief, the listing for Employment Training Specialist was developed after the last edition of
the DOT was published in 1991 and so is not found in the published version but is available
elsewhere.  At oral argument, the lawyer for the Commissioner explained that she found the
listing through the Occupational Network Database (O*NET), a database that the
Department of Labor developed to replace the now‐defunct DOT and that has
crossreferences to the old DOT listings.  See O*NET OnLine, http://online.onetcenter.org/. 
Our review of O*NET reveals that Employment Training Specialist, DOT Code 094.224‐022,
corresponds to “Educational, Vocational, and School Counselor,” O*NET Code 21‐1012.00,
but the associated tasks differ from those identified by the VE.  This discrepancy and its
import, if any, can be addressed on remand.
No. 09‐3897                                                                              Page 7

                              D.  Residual Functional Capacity

        The remaining issue is whether we should send the case back for an entirely new
decision or if we should limit the remand to just the issue of transferability.  Abbott wants a
full remand, arguing that the ALJ’s RFC determination was flawed and that his capacity for
work is less than the ALJ found.  He contends that the ALJ overlooked several of his
impairments and improperly discounted his complaints of pain and the effect of his
symptoms on his daily activities.

        Abbott’s complaints on appeal about the RFC determination are slightly inconsistent
with his position at the hearing before the ALJ where he focused more on proving an RFC of
sedentary work or less (to take advantage of the rules in the grids) than on proving total
disability.  That being said, the ALJ has a duty to examine all of the evidence in the record,
20 C.F.R. § 404.1545(a)(3), and his decision must be supported by substantial evidence,
Simila v. Astrue, 573 F.3d 503, 5413‐14 (7th Cir. 2009).  Here, some errors in the ALJ’s
decision lead us to conclude that a full remand is appropriate.  First, the ALJ glossed over
the treatment of Abbott’s peripheral vascular disease.  The ALJ concluded that Abbott’s
lower‐extremity problems were “transitory” based on the Abbott’s normal
electromyography (“EMG“) results.  But EMG tests for neural and muscular problems and
does not rule out the circulation problems that Abbott complains of.  See MedlinePlus,
Electromyography, http://www.nlm.nih.gov/medlineplus/ency/article/003929.htm (last
visited July 21, 2010).  A consulting doctor who examined Abbott in January 2005—months
past the circulation problem’s onset in August 2004—noted that Abbott’s toes were “purple
and cold,” further suggesting that the ALJ should have factored this impairment into his
analysis.  Second, the ALJ may have overlooked pertinent evidence regarding Abbott’s
claim of disabling pain.  The ALJ relied on Abbott’s initial disability application to find that
Abbott’s pain medicine was limited to Ibuprofen and nothing stronger.  But the initial
application was filed before Abbott’s 2004 heart attack, and the ALJ did not mention other
evidence in the record reflecting that later in 2004 Abbott was prescribed strong pain
relievers, including hydrocodone, Neurontin, Darcovet, and Tylenol #3.  This omission
suggests that Abbott’s pain may have been more substantial than the ALJ believed, casting
doubt on the reliability of the ALJ’s final conclusions.

                                       III.  Conclusion

         For the foregoing reasons, we remand to the agency so that the ALJ can review his
RFC assessment and provide findings of fact about Abbott’s acquired skills and how those
skills transfer to the job of caseworker.